ViRexx Medical Corp. (a development stage company) Consolidated Financial Statements December 31, 2007 and 2006 (expressed in Canadian dollars) Report of Independent Registered Chartered Accountants To the Board of Directors and Shareholders of ViRexx Medical Corp. We have audited the consolidated balance sheet of ViRexx Medical Corp. (a development stage company) as at December 31, 2007 and the related consolidated statements of loss and comprehensive loss, shareholders’ equity and cash flows for the year ended December 31, 2007 and for the period from October 30, 2000 (date of incorporation) to December 31, 2007.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of ViRexx Medical Corp. as at December 31, 2007 and the results of its operations and its cash flows for the year then ended and for the period from October 30, 2000 (date of incorporation) to December 31, 2007 in accordance with Canadian generally accepted accounting principles. The consolidated financial statements of the Company as at December 31, 2006 and for each of the years in the two-year period ended December 31, 2006 and for the period from October 30, 2000 (date of incorporation) to December 31, 2006 were audited by other auditors whose report, dated March 9, 2007, expressed an unqualified opinion on those financial statements and included Comments by Auditors for U.S. Readers on Canada - U.S. Reporting Difference relating to going concern uncertainty. We have withdrawn our audit report dated January 31, 2008 as Note 24 to the consolidated financial statements has been restated.Note 24 contains the reconciliation of the consolidated financial statements from Canadian generally accepted accounting principles to accounting principles generally accepted in the United States and contains additional information on the restatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. /s/ Deloitte & Touche LLP Independent
